PER CURIAM.
We affirm appellant’s sentence imposed pursuant to the habitual felony offender’ statute, section 775.084, Florida Statutes (1989). The statute, as amended in 1988, see ch. 88-131, § 6, Laws of Fla., no longer, requires the trial court to specifically find that an enhanced sentence is necessary for the protection of the public. See Proctor v. State, 570 So.2d 425 (Fla. 3d DCA 1990).
We strike the imposition of court costs and attorney’s fees without prejudice to the' state to seek reimposition after proper notice and opportunity to be heard.
CAMPBELL, A.C.J., and LEHAN and THREADGILL, JJ., concur.